Citation Nr: 0420734	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-03 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension on a 
direct basis or as secondary to service-connected residuals 
of diabetes mellitus. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active duty in the Army from 
March 1966 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2002 by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2004, the veteran had a 
Travel Board hearing with the undersigned Judge from the 
Board at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In this case, evidence of record shows that the veteran was 
given a VA examination to evaluate his hypertension claimed 
as secondary to service-connected disability of diabetes 
mellitus dated in June 2002.  In the June 2002 VA examination 
report, the examiner listed a diagnosis of controlled 
essential hypertension.  In a June 2002 addendum to the 
report, the examiner opined that the veteran's essential 
hypertension was noncontributory secondary to diabetes 
mellitus.  It was specifically noted in the June 2002 
examination report that the examiner did not review the 
veteran's claims file.       

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  Given the veteran's assertions, the examiner's 
failure to consider the claims folder, and the lack of 
rationale provided for the negative etiological opinion 
contained in the June 2002 VA examination report, the Board 
believes that is necessary to obtain a clarification opinion 
from the June 2002 VA examiner.

Competent medical evidence of record also does not adequately 
address the question of whether the veteran's diagnosed 
disability of essential hypertension was aggravated by his 
service-connected diabetes mellitus disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Evidence of record shows that a private physician treated the 
veteran for his residuals of hypertension.  VA has made 
reasonable efforts to obtain the private medical treatment 
records including an initial request in May 2002 as well as a 
follow up request in July 2002 to the physician identified by 
the veteran, as required under 38 C.F.R. § 3.159(c)(1) 
(2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should sent the veteran's 
claim file as well as a copy of the 
REMAND to the June 2002 VA examiner for a 
clarification opinion after reviewing the 
veteran's claims file.  The examiner 
should express an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that diagnosed disability of essential 
hypertension is proximately due to the 
veteran's service-connected diabetes 
mellitus disability or proximately 
aggravated by the service-connected 
diabetes mellitus disability (that is, 
that an increase in disability due to 
hypertension is proximately due to the 
diabetes).   If the examiner determines 
that the veteran's disability of 
hypertension is aggravated by the 
service-connected diabetes mellitus 
disability, the examiner should indicate 
the extent of such aggravation.  A 
complete rationale for the examiner's 
opinion should be provided.  The claims 
folder should be made available to the 
examiner for review.  If the examiner is 
not available, or if the requested 
opinion cannot be given without further 
examination of the veteran, such 
examination should be scheduled.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
hypertension on a direct basis or as 
secondary to service-connected residuals 
of diabetes mellitus.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
they should be given an opportunity to 
respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since January 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




